DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/20 has been entered.
 Response to Amendment
The amendments to the claims and the specification, in the submission dated 12/16/20, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method for using a Pulsed Xenon light source suppression filter between a grating and a detector array in a spectrometer comprising: providing in the Pulsed Xenon light source suppression filter a Dichroic Balancing filter configured to suppress a visible light spectrum band in the 400-600nm range resulting in a leveling of the intensity of the light spectrum across all bands the prior art fails to teach or reasonably suggest, that, for light emitted by the Pulsed Xenon light source and transmitted through the Dichroic Balancing filter, the lowest intensity of the light in the visible light spectrum band in the 400-600 nm range is lower than the lowest intensity of the light in a light spectrum band in the 300-400 nm range, or that the Variable Longpass Order-Sorting filter configured to remove second order stray light is coated on the opposite side of said fused Silica filter substrate, in combination with the other limitations of claim 1.
Claims 3-5 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 2 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method for using a Pulsed Xenon light source suppression filter used between a grating and a detector array in a spectrometer comprising: providing in the Pulsed Xenon light source suppression filter a Dichroic Balancing filter configured to suppress a visible light spectrum band in the 400-600nm range resulting in a leveling of the intensity of the light spectrum across all bands emitted by said Pulsed Xenon light source coated on a first fused Silica filter substrate; 
providing in the Pulsed Xenon light source suppression filter a Variable Longpass Order-Sorting filter; and placing the Pulsed Xenon light source suppression filter the prior art fails to teach or reasonably suggest,  that the Variable Longpass Order-Sorting filter configured to remove second order stray light is coated on a second fused Silica filter substrate; the first and second coated fused Silica filter substrates are combined or that the leveling of the intensity of the light spectrum across all bands emitted by said
Pulsed Xenon light source is such that for light emitted by the Pulsed Xenon light source and transmitted through the Dichroic Balancing filter, the lowest intensity of the light in the visible light spectrum band in the 400-600 nm range is lower than the lowest intensity of the light in a light spectrum band in the 300-400 nm range, in combination with the other limitations of claim 2.
Claims 6-8 are dependent on claim 2 and are allowable over the prior art of record for at least the same reasons as claim 2.
Claim 9 is allowable over the prior art of record for at least the reason that even though the prior art discloses a spectrometer comprising: a xenon light source to produce xenon light; a grating to receive the xenon light and to diffract the received xenon light to produce diffracted light of different spectral components at different spatial directions; an optical detector array including different optical detectors to detect light; and a xenon light source suppression filter disposed between the grating and the detector array to modify the diffracted light from the grating for detection by the optical detector array, wherein the xenon light source suppression filter is structured to include a dichroic balancing filter configured to suppress light in a light spectrum band from 400 nm - 600 nm range coated on a first side of a fused silica filter substrate, and a variable  the prior art fails to teach or reasonably suggest,  that the variable longpass order-sorting filter configured to remove second order stray light is coated on a second side of the fused silica filter substrate, wherein the first side is opposite to the second side, and wherein the dichroic balancing filter is structured such that for light produced by the xenon light source and transmitted through the dichroic balancing filter, the lowest intensity of the light in the light spectrum band from the 400 nm - 600 nm range is lower than the lowest intensity of the light in a light spectrum band from the 300 nm - 400 nm range, in combination with the other limitations of claim 9.
Claims 10-13 are dependent on claim 9 and are allowable over the prior art of record for at least the same reason as claim 9.
Claim 14 is allowable over the prior art of record for at least the reason that even though the prior art discloses a spectrometer comprising: a xenon light source; a grating; a detector array; and a xenon light source suppression filter disposed between the grating and the detector array and structured to include a dichroic balancing filter configured to suppress light in a light spectrum band from 400 nm - 600 nm range coated on a first fused silica filter substrate, and a variable longpass order-sorting filter,  the prior art fails to teach or reasonably suggest,  that a variable longpass order-sorting filter configured to remove second order stray light is coated on a second fused silica filter substrate, wherein the first coated fused silica filter substrate is combined with the second fused silica filter substrate, and wherein the dichroic balancing filter is such that for light produced by the xenon light source and transmitted through the dichroic balancing filter, the lowest intensity of the light in the light spectrum band from 
Claims 15-18 are dependent on claim 14 and are allowable over the prior art of record for at least the same reason as claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872